Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 26, 2011, which ruled that claimant’s request for a hearing was untimely.
After losing her job, claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. A notice of determination to that effect was mailed on June 1, 2010 and, despite admitting to receiving the letter, claimant did not request a hearing until August 2010. An Administrative Law Judge upheld the initial determination, finding that claimant’s request for a hearing was untimely. The Unemployment Insurance Appeal Board affirmed that decision and claimant now appeals.
We affirm. Fursuant to Labor Law § 620 (1) (a), a claimant who is dissatisfied with an initial determination regarding unemployment insurance benefits must request a hearing within 30 days unless prevented from doing so by physical or mental incapacity (see Matter of Smith [Commissioner of Labor], 98 AD3d 792, 792 [2012]; Matter of Ramos [Commissioner of Labor], 93 AD3d 1012, 1012-1013 [2012]). Here, claimant admitted to receiving the determination shortly after it had been mailed. Furthermore, the only excuse proffered for the untimely hearing request was that she initially believed she did not have a meritorious case. Accordingly, we find no reason to disturb the Board’s decision (see Matter of Smith [Commissioner of Labor], 98 AD3d at 792-793; Matter of Crowley [Commissioner of Labor], 94 AD3d 1323, 1324 [2012]).
Mercure, J.P., Rose, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.